



Exhibit 10.1
THE HOME DEPOT, INC.


EQUITY AWARD AGREEMENT
Executive Officers – U.S.




GRANTED TO:
<NAME >
<XXX-XX-XXXX>
NUMBER OF SHARES OF THE HOME DEPOT, INC.
COMMON STOCK:
VESTING SCHEDULES:
GRANT DATE:
<DATE>
PERFORMANCE SHARE AWARD
Target Award: <X,XXX>


Performance Period of 3 Fiscal Years beginning with <YEAR>
PERFORMANCE PERIOD
<YEAR - YEAR>

 


In recognition of the value of your continued service as a key employee, The
Home Depot, Inc., a Delaware corporation, on and as of the date specified above
(the “Grant Date”), hereby grants to you, an employee of The Home Depot, Inc. or
one of its subsidiaries, affiliates or related entities (collectively the
“Company”), pursuant to this Equity Award Agreement (this “Award Agreement”),
the following award (the “Award”) of performance shares (the “Performance
Shares”) of up to 200% the above-stated Target Award, which may be earned in
accordance with the performance vesting and other terms and conditions described
below. In addition to the terms and conditions set forth herein, the Award is
subject to and governed by the terms and conditions set forth in the Company’s
Amended and Restated 2005 Omnibus Stock Incentive Plan (the “Plan”), a summary
of which has been delivered to you, and the Plan is incorporated herein by
reference. Unless defined in the Award Agreement or the context otherwise
requires, capitalized terms used in this Award Agreement will have the meanings
set forth in the Plan.


You will be deemed to have accepted, and agree to comply with, all the terms and
conditions of this Award Agreement upon your acceptance of the Award(s) granted
herein.




A.
PERFORMANCE SHARE TERMS AND CONDITIONS



1.
Performance Vesting.



(a)    Average Operating Profit. Up to <XX>% of the Performance Share Target
Award may be earned upon achievement of the Average Operating Profit target for
the Performance Period, in accordance with the following schedule. The Committee
will certify Average Operating Profit and vest any earned Performance Shares as
soon as administratively practical, but not later than the 90th day following
the end of the Performance Period.
            
Average Operating Profit Target
($ Millions)
Percentage of Target Award Performance Shares Earned
Below Threshold:
Below $
0%
Threshold:
$
%
Target:
$
%
Maximum:
$ or above
%



1

--------------------------------------------------------------------------------





The percentage of the Performance Share Target Award earned between Threshold
and Target and Target and Maximum is based on interpolation, as set forth on
Schedule A.
(b)    Average ROIC. Up to <XX>% of the Performance Share Target Award may be
earned upon achievement of the Average ROIC target for the Performance Period,
in accordance with the following schedule. The Committee will certify Average
ROIC and vest any earned Performance Shares as soon as administratively
practical, but not later than the 90th day following the end of the Performance
Period.
Average ROIC
 
Percentage of Target Award Performance Shares Earned
Below Threshold:
Below %
0%
Threshold:
%
%
Target:
%
%
Maximum:
% or above
%



The percentage of the Performance Share Target Award earned between Threshold
and Target and Target and Maximum is based on interpolation, as set forth on
Schedule A.


2.
Delivery of Shares. The number of shares of Common Stock that you earn under
this Section A. will be delivered to you as soon as administratively
practicable, but not later than the 90th day following the end of the
Performance Period. Before such delivery, the Committee will certify in writing
the number of Performance Shares that you have earned. No fractional shares will
be delivered pursuant to this Award and any fractional shares earned will be
paid in cash.



3.
Employment Termination. If (a) your employment with the Company terminates
during the Performance Period for reasons other than death, Disability or
Retirement as provided in Section A.4. below, (b) you violate Section B.6. of
this Award Agreement, or (c) your employment is terminated for Cause, then this
Performance Share award will be immediately forfeited.



4.
Death, Disability or Retirement; Termination for Cause. If your employment with
the Company terminates during the Performance Period, because of your death,
Disability or Retirement, in each case at or after Retirement Eligibility, you
will be entitled to all of the Performance Shares earned in accordance with
Section A.1., determined at the end of the Performance Period. Such shares will
be delivered to you (or your estate) as soon as administratively practicable,
but not later than December 31, after the end of the Performance Period. If your
employment with the Company terminates during the Performance Period due to your
death or Disability before Retirement Eligibility, you will be entitled to a
prorated portion of the Performance Shares earned in accordance with Section
A.1., determined at the end of the Performance Period and based on the ratio of
the number of days you are employed during the Performance Period to the total
number of days in the Performance Period. Such payments will be paid to you (or
your estate) as soon as administratively practicable, but not later than
December 31, after the end of the Performance Period. Notwithstanding the
foregoing, if you violate Section B.6. of this Award Agreement, are discharged
for Cause, or the Company discovers after the termination of your employment
that grounds existed for Cause at the time of your termination, then all
Performance Shares will be immediately forfeited.



5.
Change in Control. Unless previously forfeited, the Performance Share award will
vest upon your termination of employment without Cause, as defined below, within
twelve (12) months following the occurrence of a Change in Control in that
number of Performance Shares determined as follows: (i) the number of
Performance Shares that would have been earned under Section A.1., treating the
date of the Change in Control as the last day of the Performance Period and
prorating the Performance Share award based on the ratio of the number of days
during the Performance Period before the Change in Control to the total number
of days in the Performance Period absent such Change in Control; plus (ii) the
number of Performance Shares representing the Performance Share Target Award and
prorating



2

--------------------------------------------------------------------------------





the Performance Share Target Award based on the ratio of the number of days
during the Performance Period after the Change in Control to the total number of
days in the Performance Period absent such Change in Control. As soon as
administratively practicable, but not later than the 90th day after your
termination of employment, the Company will deliver to you one share of Common
Stock for each such vested Performance Share, which payment will be in lieu of
any payment under Section A.1.


6.
Transferability. The Performance Shares may not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner, whether by the operation
of law or otherwise. Any attempted transfer of the Performance Shares prohibited
by this Section A.6. will be null and void.



7.
Adjustment for Dividends. Upon the payment of any cash dividend on the Common
Stock before the Company’s transfer agent establishes a book entry account in
your name representing the earned Performance Shares, the number of performance
shares will be increased by the number obtained by dividing (x) the aggregate
amount of the dividend that would be payable if each Performance Share were
issued and outstanding and entitled to dividends on the dividend payment date,
by (y) the closing stock price of the Common Stock on the dividend payment date.



8.
Performance Share Definitions.

a.
“Average Operating Profit” means the Company’s average Operating Profit for the
Performance Period, determined by adding the Operating Profit for each fiscal
year during the Performance Period based on a 52-week period commencing at the
start of the fiscal year and dividing by three.

b.
“Average ROIC” means the Company’s average ROIC for the Performance Period,
determined by adding the ROIC for each fiscal year during the Performance Period
(based on a 52-week period commencing at the start of the fiscal year) and
dividing by three.

c.
“Operating Profit” means, for any fiscal year, “operating profit” as defined by
the Committee for the Company’s Management Incentive Plan for that fiscal year.

d.
“Performance Period” means the Company’s three (3) consecutive fiscal years
commencing with the fiscal year beginning <DATE>.

e.
“Performance Share” means a bookkeeping entry that records the equivalent of one
(1) share of Common Stock.

f.
“Performance Share Target Award” means that target number of Performance Shares
awarded to you pursuant to this Award Agreement and which may be earned in
accordance with Section A.1.

g.
“Performance Share Maximum Award” means that maximum number of Performance
Shares awarded to you pursuant to this Award Agreement and which may be earned
in accordance with Section A.1., representing 200% of the Performance Share
Target Award.

h.
“ROIC” means, for a fiscal year, the Company’s return on invested capital, as
defined by the Committee during the first 90 days of such fiscal year.



9.
Rights Unsecured. You will have only the Company’s unfunded, unsecured promise
to pay pursuant to the Performance Share terms. Your rights will be that of an
unsecured general creditor of the Company, and you will not have any security
interest in any assets of the Company.



B.
GENERAL TERMS AND CONDITIONS



1.
Limitation of Rights. The granting of this Award will not give you any rights to
similar grants in future years or any right to be retained in the employ or
service of the Company or interfere in any way with the right of the Company to
terminate your employment at any time.







3

--------------------------------------------------------------------------------





2.
Withholding. You are responsible for all applicable federal, state and local
income and employment taxes (including taxes of any foreign jurisdiction) which
the Company is required to withhold at any time with respect to your Award to
satisfy statutory withholding requirements. Unless you promptly tender payment
in full by cash, check or shares of Common Stock, such payment will be made by
withholding shares of Common Stock then due to be delivered to you. Shares
withheld or tendered as payment of required withholding will be valued at the
closing price per share of the Common Stock on the date such withholding
obligation arises, or if there were no sales on such date, the closing price on
the nearest preceding date on which sales occurred.



3.
Limitation of Actions. Any lawsuit with respect to any matter arising out of or
relating to this Award must be filed no later than one (1) year after the date
that the Company and/or its affiliates denies your claim or any earlier date
that the claim otherwise accrues.



4.
Adjustments. The Award will be subject to adjustment or substitution in
accordance with Section 12 of the Plan.



5.
Delivery of Shares. The Company will not be required to deliver any shares, or
establish a book entry account representing such shares, pursuant to this Award
if, in the opinion of counsel for the Company, such issuance would violate (i)
the Securities Act of 1933 or any other applicable federal, state or foreign
laws or regulations; or (ii) the requirements of any stock exchange or authority
upon which the securities of the Company may then be listed or traded. Prior to
the issuance of any shares pursuant to this Award, the Company may require that
you (or your legal representative upon your death or Disability) enter into such
written representations, warranties and agreements as the Company may reasonably
request in order to comply with applicable securities laws or with this Award
Agreement.



6.
Confidentiality; Restrictive Covenants.



a.
Confidential Information. You acknowledge that through your employment with the
Company you have acquired and had access to the Confidential Information of the
Company, and that you will continue to acquire and have access to such
Confidential Information. You further acknowledge that such Confidential
Information, including trade secrets and other business processes, are utilized
by the Company throughout the entire United States and in other locations in
which it conducts business. You agree that the Company may prevent the use or
disclosure of its Confidential Information through use of an injunction or other
means and acknowledge that the Company has taken all reasonable steps necessary
to protect the secrecy of the Confidential Information. You agree that you have
not used or disclosed any Confidential Information to any third party without
authorization, and will not do so in the future, and you further agree to return
all documents or any other item or source containing Confidential Information or
any other property of the Company, to the Company immediately upon termination
of employment with the Company for any reason. Your confidentiality obligation
shall remain in effect, both during and after your employment, for as long as
the information or materials in question retain their status as Confidential
Information. You also agree to respond to requests by the Company for
information pertaining or relating to the Company which may be within your
knowledge. This Award Agreement is not intended to, and does not, alter either
the Company’s rights or your obligations under any state or federal statutory or
common law regarding trade secrets and unfair trade practices. Nothing in this
Award Agreement is intended to interfere with your right to report possible
violations of law or regulation to, or to cooperate in an investigation
conducted by, any governmental agency or entity, including the Securities and
Exchange Commission. Pursuant to 18 U.S.C. § 1833(b), nothing in this Award
Agreement shall be interpreted to expose you to criminal or civil liability
under Federal or state trade secret law for disclosure, in confidence, of trade
secrets (i) to Federal, state, and local government officials, directly or
indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, provided the filing is made
under seal and otherwise protected from disclosure except pursuant to court
order. If you file a lawsuit for retaliation for reporting a suspected violation
of law, you may disclose trade secrets to your attorney and use the trade secret
information in a court proceeding, provided that you file any document
containing the trade secret under seal and you do not disclose the trade secret,
except pursuant to court order.







4

--------------------------------------------------------------------------------





b.
Non-Competition. You acknowledge and agree that the Company’s Confidential
Information, customer, service provider, vendor and employee relationships, and
goodwill are valuable assets of the Company and are legitimate business
interests that are properly subject to protection through the covenants
contained in this Award Agreement. Due to your access to Confidential
Information, and because of the specialized skills, learning, abilities,
contacts, and information you obtained and will obtain through your employment
with the Company, you agree that, during the Restricted Period, you shall not,
directly or indirectly, enter into or maintain an employment, contractual or
other business relationship, in the United States, in which (A) you own an
equity interest in a Competitor greater than one percent (1%) of its outstanding
equity, or manage, operate, finance, or control a Competitor; or (B) you provide
services or perform duties for a Competitor that (i) are the same as or similar
to the services or job duties you performed for the Company at any point during
the two-year period prior to date of the termination of your employment, or (ii)
involve executive, managerial, financial, or other significant leadership
responsibilities.



c.
Non-Solicitation of Employees. You acknowledge that through your employment with
the Company you have acquired and had access to, and will continue to acquire
and have access to, Confidential Information concerning the performance and
qualifications of Company employees. Accordingly, you agree that during the
course of your employment and for a period of twenty-four (24) months following
the termination of your employment with the Company, you will not directly or
indirectly, on your own behalf or on behalf of any other entity or person,
Solicit any person who is (or, during the last twelve (12) months of your
employment with the Company, was) an employee of the Company, with whom you had
material contact during your employment with the Company, or with respect to
whom you obtained or had access to Confidential Information, to terminate his or
her relationship with the Company or to refer any such employee to anyone for
other employment, without prior written approval from the Company’s Executive
Vice President – Human Resources. For purposes of this paragraph, “Solicit”
shall include any solicitation, enticement, or encouragement whatsoever,
regardless of which party initiated the initial contact, as well as any direct
or indirect involvement in the recruitment, referral, interviewing, hiring, or
setting of the initial terms and conditions of employment.



d.
Reasonableness and Limits of Restrictions. You acknowledge that the covenants in
this Section B.6: (i) are reasonable, appropriate, necessary, and narrowly
tailored to protect the legitimate business interests of the Company, including
but not limited to its legitimate interest in protecting valuable Company
Confidential Information, trade secrets, customer goodwill, and specialized
training provided to you; (ii) are reasonable in terms of time, geographic
scope, and activities restricted; (iii) are designed to prevent unfair
competition and not to stifle your inherent skill and experience; (iv) will not
interfere with your ability to earn a livelihood; and (v) do not confer a
benefit upon the Company that is disproportionate to the detriment to you. You
further acknowledge that you had a full and free choice as to whether to accept
the terms of this Award Agreement, including the terms of this Section B.6., and
that by accepting the Award(s), you consent to be bound by all terms of this
Award Agreement. If you are last employed by the Company in California, North
Dakota, Oklahoma, or other state that prohibits the enforcement of agreements
relating to post-employment non-competition or non-solicitation of employees,
then Sections B.6.b. and B.6.c. do not apply to you following the termination
your employment, if enforcement of such Section or Sections would be prohibited
by applicable law. If you are a practicing attorney, the Restrictive Covenants
in Section B.6.b. shall not apply to you in a way that would restrict your
ability to practice law or otherwise violate applicable rules of professional
conduct.



7.
Remedies for Breach of Award Agreement and Termination with Cause; Repayment of
Proceeds; Clawback Policy. The Company’s obligations to you under this Award
Agreement are expressly contingent upon your performance of your obligations
under this Award Agreement, including but not limited to those contained in
Section B.6. You agree that any breach by you of this Award Agreement will
result in the immediate forfeiture and cancellation of your Award(s) and will
entitle the Company to all its remedies allowed in law or equity, including but
not limited to the return of any shares of Common Stock and/or the proceeds you
received from the sale of any shares granted by any Award(s). If you violate
this Award Agreement, including Section B.6., your employment is terminated for
Cause, or the Company discovers after the termination of your employment that
grounds existed for Cause at the time your termination, then, in addition to any
other remedy available (on a non-exclusive basis), you shall pay to



5

--------------------------------------------------------------------------------





the Company, within 30 days of the Company’s request, an amount, specified by
the Company, up to the sum of the then-current market value of the shares of
Common Stock that you hold that were granted by any Awards and the aggregate
after-tax proceeds you received upon the sale or other disposition of any shares
of Common Stock granted by any Award(s). You further agree that any breach by
you of Section B.6. will cause the Company irreparable harm and shall entitle
the Company to an injunction to prevent a further breach of this Award Agreement
by you, in addition to any and all remedies available to the Company. You
acknowledge and agree that quantifying the damages suffered by the Company for
your breach of any portion of Section B.6. might not be possible or feasible, or
provide adequate compensation to the Company at law and that the balance of the
hardships tips in favor of enforcing this Award Agreement. Accordingly, you
agree that the Company shall be entitled, if any such breach shall occur or be
either threatened or attempted, if it so elects, to seek from a court a
temporary, preliminary, and permanent injunction, without being required to post
a bond, enjoining and restraining such breach or threatened or attempted breach.
You also agree the then-current market value of any remaining shares of the
Common Stock that you hold that were granted by any Awards, and any after-tax
proceeds you received from the sale of any shares granted by such Awards, to the
extent you have not already remitted such amounts to the Company pursuant to the
terms of this Section B.7, shall be a fair and reasonable measure of the
Company’s damages for your breach and does not constitute a penalty. In addition
to any other remedies available to the Company in the event you breach any
portion of Section B.6., the Company shall be entitled to recover its reasonable
attorney fees if it succeeds in obtaining an injunction against you for breach
or threatened breach of Section B.6. or otherwise proving in court that you
violated any provision of Section B.6. Should legal proceedings be initiated by
the Company to enforce the restrictive covenants contained in Section B.6, the
commencement of the Restricted Period will begin on the date of the entry of an
order granting the Company injunctive, monetary or other relief from your actual
or threatened breach of this Agreement. You acknowledge that the purpose and
effect of Section B.6. would be frustrated by measuring the duration of the
Restricted Period from the termination of your employment where you fail to
honor your obligations until directed to do so by court order.


8.
Severability. If any term, provision, covenant or restriction contained in the
Award Agreement is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained in the Award Agreement will
remain in full force and effect, and will in no way be affected, impaired or
invalidated.



9.
Controlling Law. This Award will be construed, interpreted and applied in
accordance with the law of the State of Georgia, without giving effect to the
choice of law provisions thereof. You agree to irrevocably submit any dispute
arising out of or relating to this Award to the exclusive jurisdiction of the
Atlanta Division of the U.S. District Court for the Northern District of
Georgia, or, if federal jurisdiction is not available, the Superior Court of
Cobb County, Georgia. You also irrevocably waive, to the fullest extent
permitted by applicable law, any objection you may now or hereafter have to the
laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute, and you agree to accept
service of legal process from the courts of Georgia. You agree to accept service
of process by mail or by any other means sufficient to ensure that you receive a
copy of the items served.



10.
Construction. The Award Agreement and the Plan contain the entire understanding
between the parties with respect to this Award. There are no other
representations, agreements, arrangements or understandings, oral or written,
between and among the parties hereto relating to this Award which are not fully
expressed herein. If a court of competent jurisdiction determines that any
provision of this Award Agreement, including Section B.6., Section B.7, or any
Award Definition in Section C is unenforceable or overbroad, the parties agree
that they shall ask the court to modify, or “blue pencil,” such provision(s) to
allow for enforcement to the fullest extent permitted by law.



11.
Headings. Section and other headings contained in the Award Agreement are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Award Agreement or any
provision hereof.



12.
Disclaimer of Rights. Nothing contained herein will constitute an obligation for
continued employment.







6

--------------------------------------------------------------------------------





13.
Offset. The Company may deduct from amounts otherwise payable under this Award
all amounts owed by you to the Company and its affiliates to the maximum extent
permitted by applicable law.



14.
Terms of Plan. The Award is subject to the terms and conditions set forth in the
Plan, which are incorporated into and will be deemed to be a part of this Award
Agreement, without regard to whether such terms and conditions (including, for
example, provisions relating to certain changes in capitalization of the
Company) are otherwise set forth in this Award Agreement. In the event that
there is any inconsistency between the provisions of this Award Agreement and of
the Plan, the provisions of the Plan will govern.



15.
Code Section 409A Compliance. To the extent applicable, it is intended that this
Award and the Plan not be subject to, or alternatively comply with, the
provisions of Code Section 409A, so that the income inclusion provisions of Code
Section 409A(a)(1) do not apply. This Award and the Plan will be interpreted and
administered in a manner consistent with this intent, and any provision that
would cause the Award or the Plan to fail to satisfy Code Section 409A will have
no force and effect until amended to comply with Code Section 409A (which
amendment may be retroactive to the extent permitted by Code Section 409A and
may be made by the Company without your consent).



16.
Notice. Any written notice required or permitted by this Award Agreement must be
mailed, certified mail (return receipt requested) or hand-delivered, addressed
to Company’s Executive Vice President – Human Resources at Company’s corporate
headquarters at 2455 Paces Ferry Road, N.W., Atlanta, Georgia 30339-4024, or to
you at your most recent home address on record with the Company. Notices are
effective upon receipt.





C.
AWARD DEFINITIONS

As used herein, the following terms will be defined as set forth below:


1.
“Board” means the Company’s Board of Directors.



2.
“Cause” means a finding by the Company that you have (i) committed any felony or
committed a misdemeanor involving theft or moral turpitude, (ii) committed any
act or omission that constitutes neglect or misconduct with respect to your
employment duties which results in economic harm to the Company, (iii) violated
the Company’s code of conduct (including, but not limited to, policies
prohibiting sexual harassment, discrimination, workplace violence, or threatened
violence), (iv) violated  any of the Company’s substance abuse, compliance or
any other policies applicable to you, which may be in effect at the time of the
occurrence, or (v) breached any material provision of any offer letter, award
agreement, employment, non-competition, intellectual property or other
agreement, in effect at the time of the breach, between you and the Company.



3.
“Change in Control” means and includes the occurrence of any one of the
following events:



i)
any “person” (as that term is used in Sections 13(d) and 14(d) (2) of the
Securities Exchange Act of 1934 (“1934 Act”), is or becomes the “beneficial
owner” (as defined in the 1934 Act), directly or indirectly, of securities
representing 50% or more of the combined voting power for election of directors
of the then outstanding securities of the Company or any successor of the
Company; provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (A) an
acquisition directly from the Company, (B) an acquisition by the Company, (C) an
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company, or (D) an acquisition pursuant to a Non-Qualifying
Transaction (as defined in subsection (iii) below);



ii)
during any period of twelve (12) consecutive months, individuals who at the
beginning of such period constituted the Board (the “Incumbent Directors”)
cease, for any reason, to constitute at least a majority of the Board, provided
that any person becoming a director after the beginning of such 12-month period
and whose election or nomination for election was approved by at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the Company’s proxy statement in which such individual
was named as a nominee for election as a director, without objection to such
nomination) shall be an Incumbent Director;



7

--------------------------------------------------------------------------------







iii)
the consummation of (A) any reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company
(other than an internal reorganization), or (B) the sale or other disposition in
one or a series of related transactions of 50% or more of the assets or earning
power of the Company (in either such case a “Transaction”), unless immediately
following such Transaction: (x) all or substantially all of the individuals and
entities who were the beneficial owners of the outstanding Common Stock
immediately prior to such Transaction beneficially own, directly or indirectly,
more than 50% of the combined voting power for the election of directors of the
entity resulting from, or owning the assets so purchased in, such Transaction
(the “Surviving Entity”) in substantially the same proportions as their
ownership, immediately prior to such Transaction, of the outstanding Common
Stock, and (y) at least a majority of the members of the board of directors of
the Surviving Entity were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such
Transaction (any Transaction that satisfies all of the criteria specified in (x)
and (y) above shall be deemed to be a “Non-Qualifying Transaction”); or,



iv)
the approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



4.
“Code” means the Internal Revenue Code of 1986, as amended.



5.
“Committee” means the Leadership Development and Compensation Committee of the
Board.



6.
“Common Stock” means the Company’s $.05 par value common stock.



7.
“Competitive Products or Services” means anything of commercial value of the
type offered, provided, or sold by the Company, in the United States, within two
(2) years prior to your termination date and during the Restricted Period,
including, without limitation: goods; personal, real, or intangible property;
services; business opportunities or assistance; or any other object or aspect of
business conducted or provided by the Company.



8.
“Competitor” shall mean (X) the following companies or entities, including their
subsidiaries, affiliates, franchisees, or business units: Lowe’s Companies,
Inc.; Sears Holding Corp.; Amazon.com; Menard, Inc.; HD Supply Holdings, Inc.;
Floor & Decor; Ace Hardware; True Value Company; Lumber Liquidators; J.C.
Penney; Wayfair; and Wal-Mart; or (Y) any company or entity that sells or offers
Competitive Products or Services that, in combination with its subsidiaries,
affiliates, franchisees, or business units (a) operates more than 100 retail
outlets in the United States; or (b) generates more than $150 million in annual
revenue. To the extent that any Competitor is sold, merged, combined, renamed,
or restructured, the term “Competitor” as used in this Award Agreement shall
include such Competitor’s successors-in-interest and assigns.



9.
“Confidential Information” means any data or information that is valuable to the
Company and not generally known to competitors of the Company or other
outsiders, regardless of whether the confidential information is in printed,
written or electronic form, retained in your memory or has been compiled or
created by you, including but not limited to information related to: operations,
services, information technology, computer systems, marketing, advertising,
e-commerce, interconnected retail, technical, financial, human resources,
personnel, staffing, payroll, information about employee compensation and
performance, merchandising, pricing, strategic planning, product, vendor,
supplier, customer or store planning data, construction, data security
information, private brands, supply chain, or other information similar to the
foregoing.



10.
“Disability” means that you have been found to be “Disabled” by the Company’s
long-term disability carrier or third party administrator, or if you are not a
participant in the Company’s long-term disability plan, under the criteria used
by the Company’s long-term disability plan.



11.
“Restricted Period” shall mean the period during which you are employed with the
Company and for a period of eighteen (18) months following your termination
date, regardless of the reason for such termination.







8

--------------------------------------------------------------------------------





12.
“Retirement” means termination of employment, other than for Cause, with the
Company on or after your attainment of age 60 and having at least five (5) years
of continuous service with the Company.



13.
“Retirement Eligibility” means attainment of age 60 and completion of at least
five (5) years of continuous service with the Company.





9